DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response (amendments, arguments) are acknowledged.  Claims 1-24 remain pending with amendments to claims 1, 11, and 18.  The examiner is open to interview to advance prosecution on the merits.
Election/Restrictions  - Maintained
Applicant’s election without traverse of Group I, claims 1-18, as drawn to the elected peptide species Pep-45 (below), in the reply filed on 9/15/21 is acknowledged:

    PNG
    media_image1.png
    663
    598
    media_image1.png
    Greyscale

The remaining claims 19-24 are withdrawn as not drawn to the elected invention.
The Claimed Invention – Previously Noted
	The claimed method relates to the cyclization of a peptide (elected species Pep-45, see above) via an amide bond formed from the reaction of a first reaction point with a second reaction point in the peptide synthesized by translating a nucleic acid encoding a noncyclic peptide, and the amino acid residue of formula I or II (claim 1) having the first reaction point.
Allowable Subject Matter – Previously Noted
	A method as claimed of producing the elected peptide of Pep-45 was not found to be reasonably taught or suggested by the prior art of record:

    PNG
    media_image1.png
    663
    598
    media_image1.png
    Greyscale

Applicant’s prior work, now U.S. Patent No. 9,409,952 (applicant’s earlier work) is deemed the closest art of record, but does not teach producing Pep-45.
	It is noted that the international authority found the same in the related PCT.

Claim Rejections - 35 USC § 112(a)(i)/(pre-AIA ) – Written Description, Maintained
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing/identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
In this case, relevant to the methods steps claimed, the examiner cannot distinguish the possession distinction between applicant’s earlier work in U.S. Patent No. 9,409,952 (applicant’s earlier work) and that instantly claimed.  While the end products may be different, both are drawn to employing what appears to be overlapping method steps where it cannot be determined why one of ordinary sill in the art couldn’t employ such to produce any known peptide formula via following the method steps of ‘952.  Applicant, as the expert on both the former and instantly claimed inventions, may provide evidence as to what was ‘not’ in possession earlier versus here. 
Namely, applicant’s earlier work in ‘952, was equally drawn to producing non-cyclic peptides, generally, even if not the elected peptide per se, per the abstract (and equivalent abstract for ‘952):
A method for producing peptide compound having annular portion, involves translating and synthesizing non-cyclic peptide compound comprised by amino acid residue and/or amino acids related residual group and N terminal carboxylic acid analog from nucleic acid encoding peptide compound. 
A method for producing peptide compound having annular portion, involves translating and synthesizing non-cyclic peptide compound comprised by amino acid residue and/or amino acids related residual group and N terminal carboxylic acid analog from nucleic acid encoding peptide compound, where non-cyclic peptide compound comprises the amino acid residue or amino acids related residual group having reactive site in one of the side chains in a C-terminal side, and the amino acid residue, or amino acids related residual group having another reactive site in a N terminal side or a N terminal carboxylic acid analog, and forming amide bond or carbon-carbon bond, by combining reactive site of amino acid residue of N terminal side, amino acids related residual group, or N terminal carboxylic acid analog, and the reactive site of the amino acid residue having side chain of C-terminal side, or the amino acids related residual group:
(1) peptide compound-nucleic acid complex obtained by performing translation synthesis on C terminal of a peptide compound using template bonded through a spacer; 
(2) peptide compound or peptide compound-nucleic acid complex; 
(3) library comprising peptide compound or peptide compound-nucleic acid complex having different structure; and 
(4) peptide compound having annular portion comprising (i) annular portion in which sum total of amino acid and the number of amino acids related residual groups is 5-12, and total amount of amino acid and the amino acids related object are 9-13, (ii) at least two of N substituted amino acid, and at least one of the amino acid of which N substitution is not done, (iii) ClogP value of 6 or more, and (iv) coupling of the amino acid which forms the annular part, or the amino acids related object having at least one bonding which consists of the activated-ester group in the side chain of an amino acid or the amino acids related object, and the amine group of another amino acid or the amino acids related object. 
The method is useful for producing peptide compound having annular portion which is used in pharmaceutical composition and library (all claimed) used in drug discovery for optimizing target molecules e.g. antibody having low molecular weight. 
The peptide has excellent film permeability and metabolism stability and provides excellent specificity with respect to target molecules. 
A Preferred Method: The method involves translating and synthesizing non-cyclic peptide compound comprised by amino acid residue and/or amino acids related residual group and N terminal carboxylic acid analog from nucleic acid encoding peptide compound, where the non-cyclic peptide compound contains the amino acid residue which has activated-ester group in a side chain or the amino acids related residual group, the amino acid residue which has the reaction auxiliary group in the amine vicinity, the amino acids related residual group, or N terminal carboxylic acid analog and obtaining a cyclic compound, where amino acid residue which has reaction auxiliary group, amino acids related residual group, or N terminal carboxylic acid analog, and the amino acid residue or the amino acids related residual group which has activated-ester group in a side chain, are amide bonded. The step of removing the reaction auxiliary group is included after the step of obtaining the cyclic compound. The method involves translating and synthesizing non-cyclic peptide compound comprised by amino acid residue and/or amino acids related residual group or amino acid residue and/or amino acids related residual group, and N terminal carboxylic acid analog from nucleic acid which codes this peptide compound, where non-cyclic peptide compound contains the amino acid residue which has activated-ester group in a side chain or the amino acids related residual group and the amino acid residue which has a N terminal principal chain amino group, the amino acids related residual group which has an amino group in a principal chain or a side chain, or a N terminal carboxylic acid analog, amide-bonding amino acid residue which has N terminal amino acid residue, N terminal amino acids related residual group, or N terminal carboxylic acid analog and activated-ester group in side chain, or amino acids related object, and obtaining cyclic compound. The method involves adding activator after the translation synthesis to obtain activated-ester group, where the activated-ester group is alkylthio ester group or aralkyl thioester group. The method involves adding activator with the high reactivity with the translated thioester, and an activator with the high reactivity with the cyclized amine. The translation synthesis of the N terminal site is carried out by introducing the amino acid in which the translation of compound other than formyl methionine is possible, and translating the amino acids related object, or the N terminal carboxylic acid analog using acylated translation initiating transfer RNA (tRNA). The translation synthesis of the N terminal portion is performed using disconnect a N terminal amino acid, the amino acids related object, or carboxylic acid analog, with an aminopeptidase. The translation synthesis of the N terminal portion is carried out using method to remove N terminal formyl Met and introduce into an N terminus the amino acid in which other translation is possible, the amino acids related object which can be translated, or the N terminal carboxylic acid analog which can be translated by processing in methionine aminopeptidase. The translation synthesis of the N terminal portion is carried out using method to introduce the amino acid which is translated with the translation system which contains norleucine instead of Met, and in which the other translation to an N terminus is possible by removing N terminal formyl norleucine, by processing in methionine aminopeptidase, and the amino acids related object which can be translated, or the N terminal carboxylic acid analog which can be translated. The peptide deformylase is further utilized for removal of the N terminal amino acid, the amino acids related object, or a carboxylic acid analog. The number of the amino acid residues and/or amino acids related residual groups which are contained between ( alpha )-hydroxycarboxylic acid, and the amino acid residue or the amino acids related residual group which has an amino group in a side chain is seven or less. The ( alpha )-hydroxycarboxylic acid is contained in a non-cyclic peptide compound as Cys-Pro-( alpha )-hydroxycarboxylic acid. The amino acid residue, the amino acids related residual group, or N terminal carboxylic acid analog which has another reactive site in the N terminal side has the reaction auxiliary group. The non-cyclic peptide compound contains alpha -hydroxycarboxylic acid, and the amino acid or the amino acids related object which has an amino group in the side chain may be protected. The method chemically reacts ( alpha )-hydroxycarboxylic acid portion, and the amino acid or the amino acids related portion which has an amino group in a side chain and in which it forms a branch portion after forming the cyclic compound. The in-vivo molecule is a molecule which does not have an area which the compound having molecular weight of less than 500 can couple. The complex has binding activity with respect to an in-vivo molecule numerator, and the activity with which in-vivo molecule inhibits a coupling with another in-vivo molecule. The nucleic acid sequence has a spacer in a 3' terminal, and the C terminal of the peptide compound by which a translation synthesis is carried out to form complex with the nucleic acid sequence through the spacer. The peptide compound -nucleic acid complex is synthesized using the nucleic acid in which the puromycin is coupled with the 3' terminal of the nucleic acid encoding non-cyclic peptide compound utilized for a translation synthesis through a linker. The spacer is a polymer of a peptide, RNA, DNA, or hexaethylene glycol. The sum total of an amino acid and the number of amino acids related residual groups in linear part is 1-8. The coupling of the amino acid which forms the annular portion, or the amino acids related object is an amide bond or a carbon-carbon bond. 
Thus, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus, as it cannot be determined what was in possession here versus applicant’s earlier work.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111; clearly states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry,whatever is now claimed." (See page 1117.) 
Therefore, the full breadth of the claims are not presently deemed to have been in Applicant’s ‘possession’ and found to meet the written description provision of 35 U.S.C. §112. 
Response to Amendments, Arguments
	Applicant’s amendments and arguments have been fully considered but are not yet found persuasive.   Here, relevant to the methods steps claimed, the examiner still cannot firmly distinguish the possession distinction between applicant’s earlier work in U.S. Patent No. 9,409,952 (applicant’s earlier work) and that instantly claimed.  While the end products may be different, both still appear to be drawn to employing what appears to be overlapping method steps where it cannot be determined why one of ordinary sill in the art couldn’t employ such to produce any known peptide formula via following the method steps of ‘952.  Thus the rejection is maintained.  The examiner suggests an interview may be helpful to advance prosecution on the merits.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960. The examiner can normally be reached on M-Th. 7AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1654